Citation Nr: 0602547	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-31 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel






INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  No psychiatric disability was present in service or for 
years thereafter, nor is any currently manifested psychiatric 
disability etiologically related to the veteran's period of 
active service.  

2.  The veteran does not have PTSD.  


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by active duty, and the incurrence or 
aggravation of a psychosis during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that in May 2002, prior to the initial 
adjudication of the veteran's claim, the RO sent him a letter 
providing the required notice.  Although the RO did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  The 
veteran has also been afforded a VA examination in connection 
with his claim for service connection.  Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the pertinent implementing regulation.  

II.  Factual Background

Service medical records are negative for evidence of any 
psychiatric disorder.  On separation examination in July 
1975, the veteran's psychiatric status was found to be normal 
on clinical evaluation.  

The earliest post-service medical record showing any 
psychiatric diagnosis is dated in November 1978.  At that 
time, it was noted that this was the veteran's first 
psychiatric admission, that he had a 3 week history of 
psychotic behavior and that he had a transient religious 
experience several years ago in which he felt he was seeing 
and talking to Jesus.  Psychological evaluation reflected 
results suggestive of schizophrenic reaction, paranoid type.  

Subsequent medical records show hospitalization and treatment 
for various diagnoses, including schizoaffective disorder; 
manic depressive disorder; schizophrenia, paranoid type; 
acute psychotic reaction, manic depressive illness versus 
paranoid schizophrenia; bipolar disorder, manic with 
psychotic features and bipolar disorder.  

A lay statement from one of the veteran's co-workers was 
received in June 2002.  In the statement, it was noted that 
the co-worker met the veteran in approximately 1975-1976.  At 
that time the veteran was in a "troubled state" and 
discussed issues that were deeply disturbing.  

In a statement received in June 2002 from the veteran's aunt, 
it was noted that in July 1974, she observed the veteran 
having a verbal altercation with two police officers.  She 
stated that the veteran was very angry but that she did not 
remember all of the details of what had occurred.  

In a June 2002 statement from the veteran's mother, it was 
noted that the veteran was a normal child growing up.  When 
her son came home from basic training in the military, he had 
changed and was arrogant and angry.  

In a June 2002 statement in support of his claim, the veteran 
indicated that he had a "shouting match" with local police 
officers in 1974 after a motorcycle speeding incident.  He 
stated that his behavior at that time was completely out of 
character for him.  The veteran felt that his experience in 
the military contributed to his angry behavior.  He stated 
that after his service discharge in 1975, he had difficulty 
conforming to civilian life, including having problems with 
his family and at work.  

On VA examination in July 2003, it was noted that the 
veteran's medical records were reviewed prior to completion 
of the evaluation.  The examiner indicated that the veteran 
reported being threatened, yelled at and intimated by his 
first sergeant during basic training in the military.  The 
veteran stated that he had a breakdown in 1978 at which time 
he was delusional, had pressured speech, and no sleep.  
Following the examination, the examiner diagnosed bipolar 
disorder and stated that the veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  The examiner noted that 
the lay statements that were submitted did not substantiate 
sufficient reasons to say that the veteran's bipolar disorder 
had its onset in 1973 while he was on active duty.  The 
examiner noted that the veteran finished out his military 
career without any incident and had a prolonged period of 
time after his discharge from the service before he developed 
the onset of his psychiatric condition.  The examiner opined 
that it was not likely that the incidents described were 
related to the onset of his bipolar disorder.  


III.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with § 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  




IV.  Analysis

The veteran contends that he has a psychiatric disability, 
including PTSD, which began during active duty.  

The medical evidence shows that the veteran was initially 
found to have a psychiatric disorder in November 1978, more 
than 3 years following his discharge from service.  At that 
time he reportedly had only a 3 week history of psychotic 
behavior, although he also reported a transient episode 
occurring several years earlier in which he felt that he was 
seeing and talking to Jesus.  There is no medical evidence 
indicating that this transient episode was an early 
manifestation of the schizophrenia diagnosed in November 1978 
or the bipolar disorder diagnosed more recently.  

In fact, there is no medical evidence showing that the 
veteran has ever been diagnosed with PTSD, that any acquired 
psychiatric disorder was present within one year of his 
discharge from service, or that any currently present 
acquired psychiatric disorder is etiologically related to 
service.

The Board has considered the statements of the veteran and 
his lay witnesses; however, as lay persons, they are not 
competent to render opinions requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran was afforded a VA examination for the purpose of 
determining the nature and etiology of all currently present 
acquired psychiatric disorders.  Following the examination 
and the review of all pertinent evidence in the claims 
folders, to include the lay evidence discussed above, the 
examiner concluded that the veteran had a bipolar disorder 
and there was insufficient evidence to find that it was 
present in service or manifested within one year of the 
veteran's discharge from service.  The Board has found this 
opinion to be persuasive since the examiner reviewed the 
veteran's pertinent medical history and properly supported 
the conclusion reached.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.

ORDER

Entitlement to service connection for psychiatric disability, 
to include PTSD, is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


